                  Case 1-21-41061-jmm                         Doc 22       Filed 05/27/21              Entered 05/28/21 00:10:17


                                                               United States Bankruptcy Court
                                                                Eastern District of New York
In re:                                                                                                                 Case No. 21-41061-jmm
Bahman Rafynia                                                                                                         Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0207-1                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: May 25, 2021                                               Form ID: 245                                                              Total Noticed: 17
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 27, 2021:
Recip ID                   Recipient Name and Address
db                     +   Bahman Rafynia, 118-18 Union Turnpike,Unit 15A, Kew Gardens, NY 11415-1042
smg                    +   NYC Department of Finance, 345 Adams Street, Office of Legal Affairs, Brooklyn, NY 11201-3739
smg                    +   NYS Unemployment Insurance, Attn: Insolvency Unit, Bldg. #12, Room 256, Albany, NY 12240-0001
9962796                +   BANK OF AMERICA, POB 17234, WILMINGTON,DE 19850-7234
9962798                    DISCOVER CARD, POB71084, CHARLOTTE, NC 28272
9972860                +   Howard S. Warner, 29-23 200th Street #2, Bayside, NY 11360-2304
9963812                +   JPMorgan Chase Bank, National Association, c/o McCalla Raymer Leibert Pierce, LLC, Bankruptcy Department, 420 Lexington Avenue,
                           Suite 840 New York, NY 10170-0840
9962802               #+   MICHAEL HAKIMI,INC, 580 5TH AVENUE, 26TH FLOOR, NEW YORK, NY 10036-4727
9962800                +   STUART SEROTA, ESQ, 119 NORTH PARK AVE,STE 308, ROCKVILLE CENTRE, NY 11570-4113

TOTAL: 9

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
smg                    + Email/Text: nys.dtf.bncnotice@tax.ny.gov
                                                                                        May 25 2021 18:17:00      NYS Department of Taxation & Finance,
                                                                                                                  Bankruptcy Unit, PO Box 5300, Albany, NY
                                                                                                                  12205-0300
smg                    + Email/Text: ustpregion02.br.ecf@usdoj.gov
                                                                                        May 25 2021 18:16:00      Office of the United States Trustee, Eastern
                                                                                                                  District of NY (Brooklyn Office), U.S. Federal
                                                                                                                  Office Building, 201 Varick Street, Suite 1006,
                                                                                                                  New York, NY 10014-4811
9962797                + Email/PDF: Citi.BNC.Correspondence@citi.com
                                                                                        May 25 2021 18:25:29      CITICARD, POB 70166, PHILADELPHIA,PA
                                                                                                                  19176-0166
9970312                + Email/Text: mrdiscen@discover.com
                                                                                        May 25 2021 18:16:00      Discover Bank, Discover Product Inc, PO BOX
                                                                                                                  3025, New Albany, OH 43054-3025
9962810                    Email/PDF: ais.chase.ebn@americaninfosource.com
                                                                                        May 25 2021 18:25:34      Chase, POB 15123, Wilmington, DE 19850
9962801                    Email/PDF: ais.chase.ebn@americaninfosource.com
                                                                                        May 25 2021 18:25:25      CHASE, POB 6026 MAILCODE IL 1-0054,
                                                                                                                  CHICAGO,IL 60680
9962799                    Email/PDF: ais.chase.ebn@americaninfosource.com
                                                                                        May 25 2021 18:25:43      CHASE, POB 6185, WESTERVILLE,OH 43086
9962803                    Email/PDF: ais.chase.ebn@americaninfosource.com
                                                                                        May 25 2021 18:25:34      CHASE, POB 9001022, LOUISVILLE,KY 40290

TOTAL: 8


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE
                   Case 1-21-41061-jmm                     Doc 22         Filed 05/27/21          Entered 05/28/21 00:10:17


District/off: 0207-1                                                 User: admin                                                         Page 2 of 2
Date Rcvd: May 25, 2021                                              Form ID: 245                                                      Total Noticed: 17

                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 27, 2021                                           Signature:          /s/Joseph Speetjens




                                      CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 25, 2021 at the address(es) listed below:
Name                                  Email Address
Gregory Messer
                                      gremesser@aol.com lduc@aol.com,gmesser@messer-law.com,mwilliams@messer-law.com,ny54@ecfcbis.com

Howard S Warner
                                      on behalf of Debtor Bahman Rafynia hwarner360@aol.com

Melissa N Licker
                                      on behalf of Creditor JPMorgan Chase Bank National Association NY_ECF_Notices@McCalla.com,
                                      mccallaecf@ecf.courtdrive.com

Michael J. Macco
                                      on behalf of Trustee Michael J. Macco ecf@maccolaw.com jzarrilli@maccolaw.com;maccocr82572@notify.bestcase.com

Office of the United States Trustee
                                      USTPRegion02.BR.ECF@usdoj.gov


TOTAL: 5
                Case 1-21-41061-jmm                      Doc 22       Filed 05/27/21         Entered 05/28/21 00:10:17


Information to identify the case:

Debtor 1:
                      Bahman Rafynia                                               Social Security number or ITIN:   xxx−xx−5501
                                                                                   EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:                                                                          Social Security number or ITIN: _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)                                                                EIN: _ _−_ _ _ _ _ _ _
United States Bankruptcy Court:        Eastern District of New York                Date case filed in chapter:        13     4/21/21
                                                    Date case converted to chapter:
Case number:           1−21−41061−jmm                                               7 5/22/21

                             NOTICE OF ELECTRONIC FILING PROCEDURE
                         INFORMATION REGARDING MEETING OF CREDITORS
The above case was filed electronically, and is accessible via the Court's Internet site at
http://www.nyeb.uscourts.gov. In compliance with E.D.N.Y. LBR 9011−1(b) and the court's General Order on
Electronic Filing Procedures ("General Order #559"), whenever any applicable statute, rule or order requires a
document to be signed and the document is electronically filed, the document shall contain an electronic signature or
a scanned copy of the original signature. An electronic signature shall consist of "s/" followed by the first and last
name of the person signing. Security of a password issued to an attorney is the attorney's responsibility. An original
signed copy of all filings shall be maintained in the attorney's file in accordance with General Order #559.

All parties with legal representation must file documents by one of the following methods:

1. INTERNET (Preferred Method): The requirements for filing, viewing and retrieving case documents over the
Internet are: A personal computer running Microsoft Windows; an Internet provider using dial−up or broadband;
Mozilla Firefox or Internet Explorer; Adobe Acrobat to convert word processor formatted documents to portable
document format (PDF); and a document scanner. The URL address is www.nyeb.uscourts.gov. A password is
needed to file documents into this system. Please contact the Court to obtain a password. In addition, a Pacer login is
needed to view or print documents from this system. A Pacer login can be obtained by calling the Pacer Service
Center at 1−800−676−6856 or by visiting their website at https://pacer.uscourts.gov.

2. DISKETTE or CD−ROM/DVD, PDF FORMAT: If you are not equipped or have not registered to file over the
Internet, you must submit your documents on a diskette or CD−ROM/DVD, in PDF format. Adobe Acrobat software
will provide you with the ability to create documents in PDF format; additionally, word processing programs such as
Microsoft Word include a built−in conversion utility. Use a separate flash drive or CD−ROM/DVD for each filing.
Submit the CD−ROM/DVD in an envelope with the case name, case number, type and title of the document, and the
file name on the flash drive or CD−ROM/DVD.

Important Note: If you are an ECF account holder, proofs of claim may be filed over the Internet. If you are
not a current ECF account holder, you may file a proof of claim by going to the Court's website at
http://www.nyeb.uscourts.gov/electronic−filing−proof−claim−epoc and select File a Claim (ePOC). This
application does not require a login and password. You can also file a proof of claim by CD−ROM/DVD or
flash drive.

Adversary Proceedings filed relative to cases assigned to the ECF system will also be assigned to the system.
Documents filed in such proceedings MUST comply with the foregoing electronic filing requirements.
In Chapter 7, 12 and 13 cases, the debtor is responsible for serving a copy of the petition on the trustee appointed in
the case. Refer to the Notice of Meeting of Creditors accompanying this notice for the name and mailing address of
the trustee.

In Chapter 11 cases, the debtor is responsible for serving a copy of the petition on the Internal Revenue Service and
the Securities and Exchange Commission. Refer to the second page of the Notice of Meeting of Creditors
accompanying this notice for their respective addresses.

Parties without legal representation may file documents in paper form, in accordance with procedures set forth in the
court's Local Rules.

Dated: May 25, 2021
                                                             For the Court, Robert A. Gavin, Jr., Clerk of Court
              Case 1-21-41061-jmm                       Doc 22   Filed 05/27/21   Entered 05/28/21 00:10:17


                   NOTICE TO CHAPTER 7 DEBTORS AND DEBTORS' ATTORNEYS


What To Submit Prior To The Meeting Of Creditors
You must submit to the Chapter 7 Trustee assigned to your case the following:

1. A copy of the Chapter 7 petition (complete with all schedules and the statement of financial affairs) which bears a
copy of the Debtor's signature.

Note: The petition should not reflect the Debtor's signature as /s/.

2. Copies of all payment advices (i.e., pay stubs) or other evidence of payment received within 60 days before the
date of the filing of the petition by the Debtor from any employer of the Debtor. (See Bankruptcy Code §
521(a)(1)(iv))

Note: If such payment advices are not available or the Debtor does not have payment advices then the Debtor should
provide the Trustee and file with the Bankruptcy Court a notarized affidavit of the Debtor explaining the
circumstances.

3. A copy of the Federal income tax return (or a transcript of such return) for the most recent tax year ending
immediately before the commencement of the case and for which the Federal income tax return was filed.

Note: The tax return or transcript must be provided to the Chapter 7 Trustee no later than 7 days before the meeting
of creditors. (See Bankruptcy Code § 521(e)(2)(A)(i)) The tax return or transcript should NOT be filed with the
Bankruptcy Court.

The Chapter 7 Trustees request that this information be provided as soon as possible after the petition is filed. The
name and address of the assigned Chapter 7 Trustee appears on the meeting notice.
These requirements do not supersede or replace any of the requirements under the Bankruptcy Code, Bankruptcy
Rules and Local Bankruptcy Rules.



What to bring to the Meeting of Creditors
Each Chapter 7 Debtor should bring to the meeting of creditors: (a) original government issued photo identification
and (b) an original social security card or other original government issued document that reflects the debtor's social
security number.




BLnef.jsp [Notice of Electronic Filing rev. 02/01/17]
